Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 5/14/21.
2.	The instant application is a continuation of 17/145,210, filed 01/08/2021, now U.S. Patent 11,067,567, which is a continuation of 16/669,246, filed 10/30/2019, now U.S. Patent 10,982,268, which is a continuation of 16/437,637, filed 06/11/2019, now U.S. Patent 10,494,667, which is a continuation of 16/430,015, filed 06/03/2019, which  is a continuation of 16414213, filed 05/16/2019, now U.S. Patent 10,787,701, which is a continuation of 16/402,098, filed 05/02/2019, now U.S. Patent 10,472,669, which is a continuation of 16/276,235, filed 02/14/2019, now U.S. Patent 10,480,022, which is a continuation of 15/187,661, filed 06/20/2016, now U.S. Patent 10,308,982, which is a continuation of 13/080,616, filed 04/05/2011, now U.S. Patent 9,371,598, which claims priority from provisional application 61321124, filed 04/05/2010.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 6/17/21, 7/27/21, 8/12/21, 8/23/21, 8/27/21 and 9/1/21 are being considered by the examiner. The references cited therein have been considered by the examiner.
	It is in the examiner’s opinion, the arts cited in said IDS taken alone or in combination do not specifically teach the combination of steps of instant claim 2 of 7/15/21.
 

Drawings
4.	Drawings filed on 5/14/21 have been accepted by the examiner.

Specification
5.	The specification filed on 5/14/21 has been accepted by the examiner.

Abstract
6.	The abstract filed on 5/14/21 has not been accepted by the examiner because it is not in line with the claimed invention.
	As discussed in the interview summary, a new abstract has been accepted via examiner’s amendments in line with the claimed invention.

EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in an electronic interview with the applicant’s representative Md. Reiter on 8/31/21.
	Please replace the abstract filed on 5/14/21 with the following.
	Provided herein are methods of identifying a target protein in a tissue sample that include delivering a plurality of probes to a tissue sample, where a probe of the plurality of probes comprises an antibody conjugated to an oligonucleotide having a sequence, where the antibody specifically binds to the target protein in the tissue sample; amplifying the oligonucleotide to generate an amplicon comprising copies of the oligonucleotide; detecting all or a portion of a copy of the oligonucleotide in the 

Potential ODP Rejections
8.	Any potential ODP rejections of instant claims over issued claims of prior patents or copending applications in the same family of claims are overcome by electronically filing of the terminal disclaimer on 6/1/21 and its acceptance by the office on the same day. 

Examiner’s Comment
9.	Claims 2-14 are labeled as claims 1-13 and presented in the same order as presented by the applicant.

Reasons for the Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
	Schweitzer et al (Nature Biotechnology, 2002, 20, 359-361).
	
    PNG
    media_image1.png
    488
    868
    media_image1.png
    Greyscale


	Huang et al (WO 2011/062933 effective filing date, 18/11/2009) discloses a  method of detecting a target analyte, comprising: (i) obtaining a sample suspected of comprising a target analyte; (ii) contacting the sample with a first probe and a second probe, wherein the first probe and the second probe each independently comprises a binding moiety capable of specifically binding to the target analyte or a tag thereon, and an oligonucleotide tail, said oligonucleotide tail comprising a PCR initiator region proximal to the target analyte binding moiety, a barcoding region uniquely associated with the target analyte binding moiety, and a connector-hybridizing region complementary to a region of a connector oligonucleotide wherein the connector hybridizing region is distal to the target analyte binding moiety, thereby capturing a target analyte in the sample; (iii) hybridizing a connector oligonucleotide to the connector-hybridizing regions of the first probe and the second probe; (iv) ligating the connector-hybridizing region of the first probe to the connector-hybridizing region of the second probe, thereby linking the oligonucleotide tails of the first probe and the second probe; (v) amplifying the region of the ligated oligonucleotide tails between the PCR 

    PNG
    media_image2.png
    575
    832
    media_image2.png
    Greyscale

	Huang though teaches the antibody DNA conjugate that binds to the protein does not specifically teach amplifying the oligonucleotide to generate an amplicon comprising copies of the oligonucleotide; (c) detecting all or a portion of a copy of the oligonucleotide in the amplicon by: (i) hybridizing a probe comprising a sequence that is 100% complementary to a portion of the sequence of the oligonucleotide and a label, to a copy of the oligonucleotide in the amplicon; and (ii) imaging the tissue sample after (i) to detect the label in the tissue sample; and ( d) using the detected sequence to identify the target protein in the tissue sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Claims 2-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634